                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANK D. KEYSER                             :      CIVIL ACTION
                                            :
      v.                                    :
                                            :
SUPERINTENDENT SMITH, THE                   :
DISTRICT ATTORNEY OF THE                    :
COUNTY OF DELAWARE and THE                  :
ATTORNEY GENERAL OF THE                     :
STATE OF PENNSYLVANIA                       :      NO. 17-4022

                                        ORDER

      NOW, this 23rd day of October, 2018, upon consideration of the Petition for Writ of

Habeas Corpus (Document No. 1), the response to the Petition for Writ of Habeas

Corpus, the Report and Recommendation filed by United States Magistrate Judge

Richard A. Lloret (Document No. 15), and the petitioner=s objections to the Report and

Recommendation, and after a thorough and independent review of the record, it is

ORDERED that:

      1.     The petitioner=s objections are OVERRULED;

      2.     The Report and Recommendation of Magistrate Judge Lloret is

APPROVED and ADOPTED;

      3.     The Petition for Writ of Habeas Corpus is DENIED; and,

      4.     There is no probable cause to issue a certificate of appealability.




                                                /s/TIMOTHY J. SAVAGE
